ICJ_104_LaGrand_DEU_USA_1999-03-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LAGRAND CASE
(GERMANY vr. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 3 MARCH 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE LAGRAND
(ALLEMAGNE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 3 MARS 1999
Official citation:

LaGrand (Germany v. United States of America),
Provisional Measures, Order of 3 March 1999,
LC J. Reports 1999, p. 9

Mode officiel de citation:

LaGrand (Allemagne c. Etats-Unis d'Amérique),
mesures conservatoires, ordonnance du 3 mars 1999,
CIJ. Recueil 1999, p. 9

 

Sales number
ISSN 0074-4441 N° de vente: 720

ISBN 92-1-070789-3

 

 

 
3 MARCH 1999

ORDER

LAGRAND
(GERMANY »v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

LAGRAND
(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

3 MARS 1999

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

1999 YEAR 1999
3 March
General List
No. 104 3 March 1999

LAGRAND CASE

(GERMANY v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President \WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOUMANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73, 74 and 75 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court
at 7.30 p.m. (The Hague time) on 2 March 1999, whereby the Federal
Republic of Germany (hereinafter “Germany”) instituted proceedings
against the United States of America (hereinafter “the United States”)
for “violations of the Vienna Convention on Consular Relations [of
24 April 1963]” (hereinafter the “Vienna Convention”) allegedly com-
mitted by the United States,

4
10 LAGRAND (ORDER 3 III 99)

Makes the following Order:

1. Whereas, in its aforementioned Application, Germany bases the
jurisdiction of the Court on Article 36, paragraph 1, of the Statute of the
Court and on Article I of the Optional Protocol concerning the Compul-
sory Settlement of Disputes, which accompanies the Vienna Convention
on Consular Relations (“the Optional Protocol”);

2. Whereas, in the Application, it is stated that in 1982 the authorities
of the State of Arizona detained two German nationals, Karl and Walter
LaGrand; whereas it is maintained that these individuals were tried and
sentenced to death without having been informed, as is required under
Article 36, subparagraph 1 (6), of the Vienna Convention, of their rights
under that provision; whereas it is specified that that provision requires
the competent authorities of a State party to advise, “without delay”, a
national of another State party whom such authorities arrest or detain of
the national’s right to consular assistance guaranteed by Article 36;
whereas it is also alleged that the failure to provide the required notifica-
tion precluded Germany from protecting its nationals’ interests in the
United States provided for by Articles 5 and 36 of the Vienna Conven-
tion at both the trial and the appeal level in the United States courts;

3. Whereas, in the Application, Germany states that it had been, until
very recently, the contention of the authorities of the State of Arizona
that they had been unaware of the fact that Karl and Walter LaGrand
were nationals of Germany; whereas it had accepted that contention as
true; however, during the proceedings before the Arizona Mercy Com-
mittee on 23 February 1999, the State Attorney admitted that the authori-
ties of the State of Arizona had indeed been aware since 1982 that the
two detainees were German nationals;

4. Whereas, in the same Application, Germany further states that Karl
and Walter LaGrand, finally with the assistance of German consular
officers, did claim violations of the Vienna Convention before the federal
court of first instance; whereas that court, applying the municipal law
doctrine of “procedural default”, decided that, because the individuals in
question had not asserted their rights under the Vienna Convention in
the previous legal proceedings at state level, they could not assert them in
the federal habeas corpus proceedings; and whereas the intermediate fed-
eral appellate court, last means of legal recourse in the United States
available to them as of right, affirmed this decision;

5. Whereas, the Federal Republic of Germany asks the Court to
adjudge and declare:

“(1) that the United States, in arresting, detaining, trying, convict-
ing and sentencing Karl and Walter LaGrand, as described in
11

(2)
(3)

(4)

LAGRAND (ORDER 3 III 99)

the preceding statement of facts, violated its international legal
obligations to Germany, in its own right and in its right of dip-
lomatic protection of its nationals, as provided by Articles 5
and 36 of the Vienna Convention,

that Germany is therefore entitled to reparation,

that the United States is under an international legal obligation
not to apply the doctrine of ‘procedural default’ or any other
doctrine of national law, so as to preclude the exercise of the
rights accorded under Article 36 of the Vienna Convention;
and

that the United States is under an international obligation to
carry out in conformity with the foregoing international legal
obligations any future detention of or criminal proceedings
against any other German national in its territory, whether by
a constituent, legislative, executive, judicial or other power,
whether that power holds a superior or subordinate position
in the organization of the United States, and whether that
power’s functions are of an international or internal character;

and that, pursuant to the foregoing international legal obligations,

(1)

(2)

(3)

(4)

the criminal liability imposed on Karl and Walter LaGrand in
violation of international legal obligations is void, and should
be recognized as void by the legal authorities of the United
States;

the United States should provide reparation, in the form of
compensation and satisfaction, for the execution of Karl
LaGrand on 24 February 1999;

the United States should restore the status quo ante in the case
of Walter LaGrand, that is re-establish the situation that existed
before the detention of, proceedings against, and conviction
and sentencing of that German national in violation of the
United States’ international legal obligation took place; and

the United States should provide Germany a guarantee of the
non-repetition of the illegal acts”;

6. Whereas, on 2 March 1999, after having filed its Application, Ger-
many also submitted an urgent request for the indication of provisional
measures in order to protect its rights, pursuant to Article 41 of the Stat-
ute of the Court and to Articles 73, 74 and 75 of the Rules of Court;

7. Whereas, in its request for the indication of provisional measures,
Germany refers to the basis of jurisdiction of the Court invoked in its
Application, and to the facts set out and the submissions made therein;
and whereas it affirms in particular that the United States has violated its
obligations under the Vienna Convention;

6
12 LAGRAND (ORDER 3 II 99)

8. Whereas, in its request for the indication of provisional measures of
protection, Germany recalls that Karl LaGrand was executed on 24 Feb-
ruary 1999, despite all appeals for clemency and numerous diplomatic
interventions by the German Government at the highest level; whereas
the date of execution of Walter LaGrand in the State of Arizona has been
set for 3 March 1999; and whereas the request for the urgent indication
of provisional measures is submitted in the interest of this latter indi-
vidual; and whereas Germany emphasizes that:

“The importance and sanctity of an individual human life are well
established in international law. As recognized by Article 6 of the
International Covenant on Civil and Political Rights, every human
being has the inherent right to life and this right shall be protected
by law”;

and whereas Germany adds the following:

“Under the grave and exceptional circumstances of this case, and
given the paramount interest of Germany in the life and liberty of its
nationals, provisional measures are urgently needed to protect the
life of Germany’s national Walter LaGrand and the ability of this
Court to order the relief to which Germany is entitled in the case of
Walter LaGrand, namely restoration of the status quo ante. Without
the provisional measures requested, the United States will execute
Walter LaGrand —~ as it did execute his brother Karl — before this
Court can consider the merits of Germany’s claims, and Germany
will be forever deprived of the opportunity to have the status quo
ante restored in the event of a judgment in its favour”;

9. Whereas, Germany asks that, pending final judgment in this case,
the Court indicate that:

“The United States should take all measures at its disposal to
ensure that Walter LaGrand is not executed pending the final deci-
sion in these proceedings, and should inform the Court of all the
measures which it has taken in implementation of that Order”;

and whereas it asks the Court moreover to consider its request as a mat-
ter of the greatest urgency “in view of the extreme gravity and immediacy
of the threat of execution of a German citizen”;

10. Whereas, on 2 March 1999, the date on which the Application
and the request for provisional measures were filed in the Registry, the
Registrar advised the Government of the United States of the filing of
those documents and sent it forthwith a certified copy of the Applica-
tion, in accordance with Article 40, paragraph 2, of the Statute of the
Court and Article 38, paragraph 4, of the Rules of Court, together with
a certified copy of the request for the indication of provisional measures,
in accordance with Article 73, paragraph 2, of the Rules of Court;

7
13 LAGRAND (ORDER 3 II] 99)

11. Whereas, by a letter dated 2 March 1999, the Vice-President of the
Court addressed the Government of the United States in the following
terms:

“Exercising the functions of the presidency in terms of Articles 13
and 32 of the Rules of Court, and acting in conformity with Ar-
ticle 74, paragraph 4, of the said Rules, I hereby draw the attention
of [the] Government [of the United States] to the need to act in such
a way as to enable any Order the Court will make on the request for
provisional measures to have its appropriate effects” ;

and whereas a copy of that letter was transmitted forthwith to the Ger-
man Government;

12. Whereas, on 3 March 1999, at 9.00 a.m. (The Hague time), the
Vice-President of the Court received the representatives of the Parties in
order to obtain information from them with regard to the subsequent
course of the proceedings; whereas the representative of the German
Government stated that the Governor of the State of Arizona had
rejected a recommendation by the Mercy Committee that the execution
of Walter LaGrand should be stayed, so that the latter would in conse-
quence be executed this same day at 3.00 p.m. (Phoenix time); whereas he
emphasized the extreme urgency of this situation; and whereas, referring
to the provisions of Article 75 of the Rules of Court, he asked the Court
to indicate forthwith, and without holding any hearing, provisional meas-
ures proprio motu; and whereas the representative of the United States
pointed out that the case had been the subject of lengthy proceedings in
the United States, that the request for provisional measures submitted by
Germany was made at a very late date and that the United States would
have strong objections to any procedure such as that proposed only that
very morning by the representative of Germany which would result in the
Court making an Order proprio motu without having first duly heard the
two Parties;

x * +

13. Whereas, on a request for the indication of provisional measures
the Court need not, before deciding whether or not to indicate them,
finally satisfy itself that it has jurisdiction on the merits of the case, but
whereas it may not indicate them unless the provisions invoked by the
Applicant appear, prima facie, to afford a basis on which the jurisdiction
of the Court might be founded;

14. Whereas, Article I of the Optional Protocol, which Germany
invokes as the basis of jurisdiction of the Court in this case, is worded as
follows:

8
14 LAGRAND (ORDER 3 III 99)

“Disputes arising out of the interpretation or application of the
Convention shall lie within the compulsory jurisdiction of the Inter-
national Court of Justice and may accordingly be brought before the
Court by an application made by any party to the dispute being a
Party to the present Protocol”;

15. Whereas, according to the information communicated by the
Secretary-General of the United Nations as depositary, Germany and the
United States are parties to the Vienna Convention and to the Optional
Protocol;

16. Whereas, in its Application Germany stated that the issues in dis-
pute between itself and the United States concern Articles 5 and 36 of the
Vienna Convention and fall within the compulsory jurisdiction of the
Court under Article [ of the Optional Protocol; and whereas it concluded
from this that the Court has the jurisdiction necessary to indicate the pro-
visional measures requested ;

17. Whereas, in the light of the requests submitted by Germany in its
Application and of the submissions made therein, there exists prima facie
a dispute with regard to the application of the Convention within the
meaning of Article I of the Optional Protocol;

18. Whereas, the Court has satisfied itself that, prima facie, it has juris-
diction under Article I of the aforesaid Optional Protocol to decide the
dispute between Germany and the United States.

* *

19. Whereas, the sound administration of justice requires that a request
for the indication of provisional measures founded on Article 73 of the
Rules of Court be submitted in good time;

20. Whereas, Germany emphasizes that it did not become fully aware
of the facts of the case until 24 February 1999 and that since then it has
pursued its action at diplomatic level;

21. Whereas, under Article 75, paragraph 1, of the Rules of Court, the
latter “may at any time decide to examine proprio motu whether the cir-
cumstances of the case require the indication of provisional measures
which ought to be taken or complied with by any or all of the parties”;
whereas a provision of this kind has substantially featured in the Rules of
Court since 1936, and whereas, if the Court has not, to date, made use of
the power conferred upon it by this provision, the latter appears none-
theless to be clearly established; whereas the Court may make use of this
power, irrespective of whether or not it has been seised by the parties of
a request for the indication of provisional measures; whereas in such a
case it may, in the event of extreme urgency, proceed without holding
oral hearings; and whereas it is for the Court to decide in each case if, in
the light of the particular circumstances of the case, it should make use of
the said power;

22. Whereas the power of the Court to indicate provisional measures
15 LAGRAND (ORDER 3 III 99)

under Article 41 of its Statute is intended to preserve the respective rights
of the parties pending its decision, and presupposes that irreparable
prejudice shall not be caused to rights which are the subject of a dispute
in judicial proceedings; whereas it follows that the Court must be con-
cerned to preserve by such measures the rights which may subsequently
be adjudged by the Court to belong either to the Applicant, or to the
Respondent; and whereas such measures are only justified if there is
urgency;

23. Whereas the Court will not order interim measures in the absence
of “irreparable prejudice . . . to rights which are the subject of dis-
pute . . .” (Nuclear Tests (Australia v. France), Interim Protection,
Order of 22 June 1973, 1 C.J. Reports 1973, p. 103; United States Diplo-
matic and Consular Staff in Tehran, Provisional Measures, Order of
15 December 1979, I C.J. Reports 1979, p. 19, para. 36; Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide, Provisional Measures, Order of 8 April 1993, I. C.J. Reports 1993,
p. 19, para. 34); Vienna Convention on Consular Relations ( Paraguay v.
United States of America), Provisional Measures, Order of 9 April 1998,
p. 257, para. 36);

24. Whereas the execution of Walter LaGrand is ordered for 3 March
1999; and whereas such an execution would cause irreparable harm to
the rights claimed by Germany in this particular case;

25. Whereas the issues before the Court in this case do not concern the
entitlement of the federal states within the United States to resort to the
death penalty for the most heinous crimes; and whereas, further, the
function of this Court is to resolve international legal disputes between
States, inter alia when they arise out of the interpretation or application
of international conventions, and not to act as a court of criminal appeal;

x * 4

26. Whereas, in the light of the aforementioned considerations, the
Court finds that the circumstances require it to indicate, as a matter of
the greatest urgency and without any other proceedings, provisional
measures in accordance with Article 41 of its Statute and with Article 75,
paragraph 1, of its Rules;

27. Whereas measures indicated by the Court for a stay of execution
would necessarily be provisional in nature and would not in any way pre-
judge findings the Court might make on the merits; and whereas such
measures would preserve the respective rights of Germany and of the
United States; and whereas it is appropriate that the Court, with the co-
operation of the Parties, ensure that any decision on the merits be
reached with all possible expedition;

10
16 LAGRAND (ORDER 3 III 99)

28. Whereas the international responsibility of a State is engaged by
the action of the competent organs and authorities acting in that State,
whatever they may be; whereas the United States should take all meas-
ures at its disposal to ensure that Walter LaGrand is not executed pend-
ing the final decision in these proceedings: whereas, according to the
information available to the Court, implementation of the measures indi-
cated in the present Order falls within the jurisdiction of the Governor of
Arizona; whereas the Government of the United States is consequently
under the obligation to transmit the present Order to the said Governor;
whereas the Governor of Arizona is under the obligation to act in con-
formity with the international undertakings of the United States;

29. For these reasons,

THE COURT,

Unanimously,

I. Indicates the following provisional measures:

(a) The United States of America should take all measures at its dis-
posal to ensure that Walter LaGrand is not executed pending the
final decision in these proceedings, and should inform the Court of
all the measures which it has taken in implementation of this Order;

(b) The Government of the United States of America should transmit
this Order to the Governor of the State of Arizona.

Il. Decides that, until the Court has given its final decision, it shall
remain seised of the matters which form the subject-matter of this Order.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of March, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Germany and the Government of the United
States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.
(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

11
17

LAGRAND (ORDER 3 III 99)

Judge Opa appends a declaration to the Order of the Court.

President SCHWEBEL appends a separate opinion to the Order of the

Court.

12

(Initialled) C.G.W.
(Initialled) E.V.O.
